10 U.S. 252 (1810)
6 Cranch 252
DE BUTTS
v.
BACON AND OTHERS.
Supreme Court of United States.

*253 The facts of the case appeared to be, that the complainant, Samuel De Butts, intending to speculate in a voyage with Captain Elias De Butts, authorized the latter to sell one thousand dollars of eight per cent. stock of the United States, which he did through the agency of the defendant, Bacon, who received the money. The plan of the voyage not having been prosecuted, the complainant wished to get his stock back again, but could not get either the stock or the money from Bacon. It was however finally agreed, that Bacon should be considered as answerable for the stock, and should give a mortgage to secure the repayment of the stock, and-eight per cent. interest.
The court below decided the contract to be usurious, and decreed the mortgage to be void. Which decree, this court, after argument, by Swann, for the appellant, and Youngs, for the appellees,
Affirmed.